FILED
                                                          FEBRUARY 14, 2017
                                                        In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division Ill




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Detention of            )         No. 33973-4-111
                                             )
R.D.                                         )
                                             )         UNPUBLISHED OPINION
                                             )
                                             )

       PENNELL, J. -R.D. appeals a 14-day involuntary treatment order, arguing it was

not preceded by a timely probable cause hearing. We affirm.

                                         FACTS

       R.D. was detained at Deaconess Hospital on November 9, 2015. That same day, a

mental health evaluation was performed, which concluded R.D. suffered from a mental

health disorder, was gravely disabled, and presented a likelihood of serious harm to
No. 33973-4-111
In re Det. ofR.D.


others. Based on the evaluation, a petition was submitted to the Spokane County Superior

Court seeking a 72-hour initial detention pursuant to chapter 71.05 RCW. R.D. was

personally served with a copy of the petition for initial detention, notice of rights, and

notice of emergency detention on November 9. The petition for initial detention was filed

on November 10.

       R.D. was admitted to Eastern State Hospital on November 10, 2015. On

November 12, he was evaluated and diagnosed with affective psychosis by two

physicians at the hospital. Both physicians concluded R.D.'s mental illness affected his

volitional control and ability to make appropriate decisions for his health, safety, and

welfare. On November 13, the two physicians jointly filed a petition for 14-day

involuntary treatment. At 4:45 p.m. that same day a probable cause hearing was held in

superior court. At the hearing, R.D. 's attorney made an oral motion to dismiss the case

asserting the probable cause hearing was untimely. The motion was ultimately denied

and the court entered a 14-day involuntary treatment order. R.D. appeals.

                                        ANALYSIS

       R.D. is no longer detained. Nevertheless, his appeal is not moot since his

commitment order may have collateral consequences. See RCW 71.05.12. We therefore

proceed to the merits.



                                              2
No. 33973-4-111
In re Det. ofR.D.


       In Washington, an individual cannot be involuntarily detained for mental health

treatment more than 72-hours without a probable cause hearing. See RCW 71.05.240.

The 72-hour period begins running when a treatment facility provisionally accepts a

petition and person for detention. In re Det. of Swanson, 115 Wash. 2d 21, 33, 793 P.2d
962, 804 P.2d 1 (1990). The period excludes weekends and holidays. RCW 71.05.180.

       R.D. was provisionally accepted for detention and treatment at Eastern State

Hospital on November 9, 2015, at 7:08 p.m. 1 The 72-hour initial detention period began

at that time. See In re Swanson, 115 Wash. 2d at 33. Because Wednesday, November 11

was a legal holiday, Veterans' Day, it is not included in the calculation of the 72-hour

initial detention period. See RCW l.16.050(l)(h); 71.05.180; 71.05.240(1); CR 6(a). As

a result, R.D. 's 72-hour detention period was not set to expire until 7:08 p.m. on Friday,

November 13. The probable cause hearing was held within this time period. R.D.'s

arguments with respect to timeliness are unfounded.




       1
         In his brief, R.D. asserts his detention began on November 4, 2015, and his
attorney made the same reference during the probable cause hearing. Br. of Appellant at
1; Report of Proceedings (Nov. 13, 2015) at 4. There is no petition, order, nor document
in the record that supports this assertion. The record only indicates R.D. was initially
detained on November 9, 2015. R.D. bears the burden of perfecting the record on appeal.
 See Rhinevault v. Rhinevault, 91 Wash. App. 688, 692, 959 P.2d 687 (1998).

                                             3
No. 33973-4-III
In re Det. of R.D.


                                     CONCLUSION

       The superior court's involuntary treatment order is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                          Pennell, J.
WE CONCUR:




                                          Siddoway, J.




                                            4